MEMORANDUM **
Hadi Syed Zaidi and Ghazi Syed Zaidi, natives and citizens of Pakistan, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) order denying their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we deny the petition for review.
We are not persuaded by petitioners’ contention that the IJ’s denial of their cancellation applications prior to the adjudication of their father’s cancellation application resulted in the deprivation of their rights. See Munoz v. Ashcroft, 339 F.3d 950, 954 (9th Cir.2003) (“Since discretionary relief is a privilege created by Congress, denial of such relief cannot violate a *361substantive interest protected by the Due Process clause.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.